Title: To Thomas Jefferson from Samuel Harrison, 13 June 1805
From: Harrison, Samuel
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Chittenden Vermont June 13th. 1805
                  
                  Having the temerity to address your Excellency about four weeks ago—I again beg leave to solicit your attention to a yet unknown individual; upon the subject of Capt. Carvers Indian Claim. I then mentioned to Your Excellency; that I was employed by a son of the late Capt. Carver, in behalf of his children to pursue such legal measures as would validate the claim to his Posterity, their Heirs and Assigns. I besought your advise upon the same: But as yet have received no Answer—
                  And since “I have ventured to embark on the Ocean;” I have not attempted to “Navigate the supernumerary Streams.”
                  I then informed your Excellency I had written to a Gentleman in London—capable of dispelling the mysterious gloom which had involved in obscurity the affairs of Capt. Carver—and that I hourly & anxiously expected a return
                  I wrote to Your Excellency on the 15th of May: and on the 22nd. I received a Letter from my Correspondent, dated London Feb. 12th. 1805. it gave me some information; and mentioned a Packet sent to me Six days before, containing, as he was pleased to express himself, all he yet knew upon the Subject—The Packet I have not yet received. This intelligence corroborated what I before surmised and hinted to your Excellency. That Capt. Carver married again after he had heard of the Death of his Wife, and had one Daughter born while in England—Who is married and has one Child—That many imagined her to be an only child, not knowing Capt. Carver had been married in America—Many had endeavoured to deceive and Marry her for the sake her Missisippi Property: thinking her to be sole heiress to the Captain’s claim—That both Englishmen and Americans had practised Deception, and insinuated That Rufias Carver, His Brother and Sisters were impostors, trying to cheat, or rob her of her Legal Right &c. &c. And had not Sir Richard and Lady Pearson interfered and taken her under their Protection, would have doubtless prevailed—
                  The Lady’s Name is now Martha Pope, and is convinced that her Father, Captain Jonathan Carver was married in America, and is likewise willing her trans-atlantic Brothers and Sisters should share with her—She has employed Samuel Peters L.L.D. to negotiate for her and assist me in obtaining from your Excellency, together with the present Sachems, a confirmation of their Claim.
                  Dr. Peters has desired me to make no delay but give immediate information to Mr. Smith—(a Vt. Senator) whom he calls “One of your members at Congress”—For fear, “Some sly Trick or Manoeuvre should give into the hands of Mr Cox and his party at Philadelphia some undue advantage.”
                  As I had before made communications to your Excellency—I waited some time expecting the Packet; but my expectations are yet frustrated for I cannot gain intelligence of its Fate.
                  On the 4th Instant I wrote in answer to the Gentleman, that I had already addressed your Excellency, and though I respected Mr. Smith, with our other Vermont members: Yet as I had not with any of them an intimate acquaintance; I did not choose to attempt to Introduce myself to them to make intercession for another Introduction: but had informed your Excellency of the Subject myself without the round of Formalities practised in Europe that I was emboldened to do it by the advice of an Old Legislator in Massachusetts and I esteemed it the most ready way of completion. However, had I received his Letter a week sooner I should have complied with his Instructions and not have vexed your Excellency with audacious Intrusion—
                  I find myself embarrassed for want of the Packet, that I cannot lay before you those Particulars I expect it contains: But I expect Capt. Carvers claim was not ratified by the British Government, by this clause in the Doctor’s Letter. “That Mr. & Mrs Pope are well disposed towards Capt. Carvers American children, and that they had rather have a ninth of the land than the whole if her Brothers & Sisters would meet her there when confirmed by the President of the United States, and the present Sachems”—
                  I now feel more importunate for advice than when I before addressed your Excellency—Though employed to negotiate for others, I find myself unequal to the Task—and implore your information—
                  I desire to be informed whether your Excellency has Constitutional Power as the Executive—to validate the claim of Capt. Carver, admitting you have the Disposition—
                  Or whether it must come before the National Legislature before it can receive your Excellency’s sanction—
                  
                  Or whether it must be a Judiciary Question.
                  I have examined the Constitution but cannot, there, find a solution to the Problems—My Interrogatories are to me unanswered—
                  And I find none of my acquaintance who has sufficient ability to afford the desired information—I have posed my Ignorance; and again implore your extensive advice, protection and assistance—Sensible it is an object of your Excellency’s attention to extinguish the “Native right of Soil” over such a considerable portion of Territory, would it not be expedient to appoint some suitable Persons to explore the Country and discover the disposition of the present Natives? Whether they are willing to ratify the DEED of Capt Carver? And Would not the 16th day of next June 1806 be a proper time to have the Persons concerned in the Mission: upon the Premises? By predicting the darkness of that day; previous to the Solar Eclipse (then to happen) Their credulity might be wrought upon, and they would discover a much greater superiority in the Genius of the Whites, than those of their own Complexion?
                  But I hope my crime will be extenuated—for attempting to hint any thing to give addition to your superior wisdom—My proper sphere is to Negotiate for the Heirs of Capt. Carver—I want superior advice and cannot help fostering a secret confidence that you will be pleased to write in answer to my request and confer perpetual obligations upon one of your Excellency’s admiring and humble Servants
                  
                     Saml. Harrison 
                     
                  
                  
   
                     
                        author’s footnote:
                     If it must be a legislative question I hope your Excellency will indulge me with a form, That the subject may be laid before Congress as coming from yourself—For I know you must be ashamed to lay before them my present confidential unformal Intelligence.

               